Per Curiam: This is an original proceeding by mandamus by the plaintiff against the city collector of the city of Chicago to compel the city collector to obey the Civil Service act in the same respects as are set forth in the case of People v. Loeffler, 175 Ill. 585. The prayer of the petition here is the same as the prayer of the petition in the Loeffler case, with the exception that the respondent there was the city clerk, and the respondent here is the city collector. The questions involved in this case are the same as the questions involved in the Loeffler case, and the decision there disposes of the rights of the parties here. Accordingly, the mandamus is awarded against the city collector in accordance with the prayer of the petition. Writ awarded.